Citation Nr: 0837895	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  02-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the veteran's claim of 
entitlement to service connection for a back disability.  A 
hearing before the undersigned Veterans Law Judge at a VA 
satellite office in San Antonio, Texas, was held in January 
2003.

This issue was remanded in January 2003 and December 2006 for 
further development.  All relevant evidence having been 
completed, this claim now returns before the Board.


FINDINGS OF FACT

The veteran was treated once in service for a low back muscle 
spasm, and once for a cervical sprain; the preponderance of 
the evidence of record indicates that the veteran's current 
back disability is not related to service.


CONCLUSION OF LAW

A back disability was not incurred in service.  
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In March 2001, May 2001, February 2004, February 2005, and 
May 2008, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice 
has been alleged in the timing of these notices, and none is 
apparent from the record; and the claim was readjudicated in 
a July 2008 Supplemental Statement of the Case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.

The veteran and his representative contend that his current 
lumbar spine disability is  related to service.  

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(c) (2007), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
disability.  In this regard, the Board notes that the 
preponderance of the evidence of record indicates that the 
veteran's current back problems are not related to service.

In service, the veteran was seen twice for back problems.  In 
July 1982, he was seen for left sided back pain with pain on 
bending.  He was found to have muscle spasm on examination.  
In August 1982, he was seen for mild tenderness on the 
lateral aspect of his neck, and was diagnosed with a cervical 
strain.  The remainder of the veteran's service medical 
records show no complaints of, or treatment for, any other 
back problem.

There is no evidence of record showing any further back 
diagnosis until March 1997, 14 years after the veteran's 
separation from service.  At that time, the veteran was found 
to have hemisacralization of the L5 vertebral body on the 
left, and an unfused spinous process of L5.  No acute osseous 
abnormality was seen.  The Board finds the fact that the 
veteran was not seen with complaints of a back disability 
until over 14 years after his separation from service to be 
probative evidence that this current back disability is not 
related to any in service injury.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).

During the veteran's hearing testimony in January 2003, he 
indicated that his back was injured in service when he was 
kicked in the back.  The veteran originally stated that this 
happened while he was on active duty, but later stated that 
this might have occurred after he separated from service.  As 
there is no record of the veteran being kicked in the back in 
service, the Board finds that either this did not happen 
during service, or it was not of such severity as to cause a 
chronic disability.

The veteran received a VA examination in July 2005.  At that 
time, the veteran's medical history was thoroughly reviewed.  
The veteran reported current symptoms of his neck snapping 
when he bent it to the side, and lower back pain on occasion.  
Upon examination, the veteran was found to have neck flexion 
from 0 to 60 degrees, and extension from 0 to 25 degrees.  
There was some cracking and popping in the neck with range of 
motion testing, but no complaints of pain and no observable 
spasm.  Examination of his thoracic spine showed no 
parathoracic muscle spasm.  He was found to have full range 
of motion of the lumbar spine, with 0 to 90 degrees of 
flexion and 0 to 30 degrees of extension.  Neurological 
examination was unremarkable, and there was no muscle atrophy 
or sensory disturbance noted.

The report of X-rays of the veteran's spine found sclerosis 
sacralization of the transverse process of L5 on the left 
side.  The previously mentioned ununited spinous process at 
L5 was not found.  There was mild degenerative disc disease 
in the lumbar spine.  The cervical spine showed mild 
degenerative disc disease and the thoracic spine was normal 
for age.

The veteran was diagnosed with mild degenerative disc disease 
of the lumbar spine with congenital left-sided sacralization 
of the transverse process of L5, and no evidence of fracture 
or other significant trauma to the lumbosacral spine.  The 
veteran was also found to have degenerative disc disease of 
the cervical spine, essentially normal for age.  The veteran 
had a normal thoracic spine examination.

The examiner indicated that the veteran's two service medical 
entries were carefully reviewed and subsequent treatment as 
recommended in those service medical entries was not 
documented, even though the veteran was given an "as 
needed" return.  The examiner indicated that it was his 
opinion, based on the veteran's current complaints, his 
normal range of motion, and the absence of any significant 
physical findings on examination, that the veteran did not 
sustain any injuries to his neck, thoracic, or lumbosacral 
spine while on active duty, and that his current diagnoses 
were related to the age process and not secondary to any 
trauma, in particular the hemisacralization of the transverse 
process of L5.  Thus, the examiner indicates that part of the 
veteran's disability is congenital, and part of it is related 
to his age, and none of it is related to service.

The veteran was found, in October 2005, to have a right lower 
back soft tissue calcification.  However, the veteran 
required no treatment for this, and no evidence has been 
presented linking this disability to service.

The Board notes that the veteran was scheduled for an 
additional VA examination in June 2008, but failed to report 
for that examination.

Thus, considering all evidence of record, including the 
minimal treatment in service twice for back problems without 
any follow up treatment, the length in time between the 
veteran's separation from service and the first findings of a 
back disability, and the opinion of the July 2005 examiner 
who indicated that the veteran's back disability was age and 
congenitally related, and not related to service, and all 
evidence of record, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for a back disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


